United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4268
                                   ___________

Charles Armstrong,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
Walgreens, Inc.; Walgreens Health      *
Plus, Inc.,                            *        [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: January 6, 2000

                               Filed: January 18, 2000
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Armstrong appeals the district court’s1 order dismissing his pro se
complaint against Walgreens, Inc. and Walgreens Health Plus, Inc. under 28 U.S.C.
§ 1915(e)(2)(B). We conclude Mr. Armstrong’s appeal is untimely because his notice
of appeal was not filed within thirty days of the dismissal order. See Fed. R. App. P.
4(a)(1)(A) (notice of appeal must be filed within 30 days after entry of judgment or

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
order being appealed); Campbell v. White, 721 F.2d 644, 645 (8th Cir. 1983) (notice
of appeal received 32 days after judgment’s entry was untimely and could not be
considered as motion for extension of time under Fed. R. App. P. 4(a)(5)).
Accordingly, we dismiss the appeal as untimely.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-